Citation Nr: 9917744	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
and from August 1978 to April 1979.

This appeal arises from a rating decision of March 1996 from 
the Cleveland, Ohio, Regional Office (RO).  The case was 
certified to the Board of Veterans' Appeals (Board) from the 
Montgomery, Alabama, RO.


REMAND

The issue certified to the Board was service connection for a 
psychiatric disorder.  However, in a rating decision in July 
1995, service connection for depression/ nervousness was 
denied.  A July 1995 letter was sent to the veteran at the 
address that was provided on his October 1994 application for 
benefits advising him that his claim had been denied.  There 
were no communications expressing disagreement with the 
decision received within the one year time period allowed.  
Accordingly, the RO's July 1995 decision became a final 
determination.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.160, 20.302. 20,1103 (1998).

Since the July 1995 decision became final, the threshold 
issue to be addressed is whether new and material evidence 
has been received to reopen the service connection claim.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  The RO has not 
made such a threshold determination.  Therefore, this case 
must be returned to the RO to make an initial determination 
as to whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether new 
and material evidence has been received 
to reopen the claim for service 
connection for a psychiatric disorder.

2.  If the decision is adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that addresses the issue of 
new and material evidence.  The veteran 
and representative should also be 
apprised of the applicable period of time 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


